Sales Report:Supplement No. 78 dated Nov 12, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 319423 This series of Notes was issued and sold upon the funding of the borrower loan #39392, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $2,348.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Auction start date: Oct-28-2009 Auction end date: Nov-04-2009 Starting lender yield: 10.42% Starting borrower rate/APR: 11.42% / 13.54% Starting monthly payment: $77.34 Final lender yield: 7.00% Final borrower rate/APR: 8.00% / 10.08% Final monthly payment: $73.58 Auction yield range: 4.29% - 10.42% Estimated loss impact: 2.11% Lender servicing fee: 1.00% Estimated return: 4.89% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Dec-2003 Debt/Income ratio: Not calculated Credit score: 740-759 (Oct-2009) Current / open credit lines: 5 / 4 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 11 Length of status: 3y 1m Amount delinquent: $0 Revolving credit balance: $1,617 Occupation: Food Service Manage Public records last 12m / 10y: 0/ 0 Bankcard utilization: 20% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: hardneasylivin Borrower's state: Ohio Borrower's group: MONEY DIES Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 25 ( 100% ) 740-759 (Latest) Principal borrowed: $5,000.00 < mo. late: 0 ( 0% ) 720-739 (Aug-2007) 720-739 (Jul-2007) Principal balance: $1,689.63 1+ mo. late: 0 ( 0% ) Total payments billed: 25 Description Forget Chase, 2nd Loan with Prosper Chase sent me a letter stating that my interest rate on my credit card was going to be changed from 4.99% fixed to 15.24% variable.? I?have never paid late, ever.? Screw them.??Because our economy is struggling, I am being punished for it.? I owe $1203.44 on my chase card.? I also purchased a dell computer with deferred finance charges,?I owe?$1074.98. ?I would like to consolidate that debt into 1 loan through prosper.? Seeing as this is my second loan with prosper and that I set up automatic payments this should be quick and easy.? Good luck bidding. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: Chase recently raised my credit card rate to 30%. I'll be glad to help fund your loan as long as I know I'm screwing Chase over in the process. - JCPlending A: Wow, I am sorry to hear that about your rateThank you for your support. I am closing my account with Chase, and just have this remaining balance to take care of and I will be free of them forever. They have lost a valuable customer who is not going away silently. Friends and family know about there practices, and anyone willing to listen that I come across. (Oct-29-2009) Q: I have perfect credit, and earn six figs. i transferred a balance to bank of america for 6,000% at 3.99% for three years. They then upped my interest to 25.99%!!!!! never a late payment!!! How unethical!!! GL to you - kushbomb A: You're right, these practices are very unethical. I was always taught that people who had excellent credit and never paid late would be the best candidates for the lowest interest rates. I guess I was misinformed. I know this isn't the best rate Chase can offer me! (Nov-04-2009) 2 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) groovychick $25.00 $25.00 10/31/2009 1:22:16 AM LendThriftSimon $33.58 $33.58 11/3/2009 3:21:16 AM loans-from-us-2-u $50.00 $50.00 11/3/2009 10:41:12 AM bonus-patriot $50.00 $50.00 11/3/2009 4:48:25 PM JerryB96 $25.00 $25.00 11/3/2009 9:52:47 PM MathProfessor $100.00 $100.00 11/3/2009 7:12:12 PM loanman2007 $75.00 $75.00 11/4/2009 6:05:59 AM ualdriver $55.62 $55.62 11/3/2009 9:53:14 PM Astyanax $25.00 $25.00 11/4/2009 8:20:10 AM steveinflorida $25.00 $25.00 11/4/2009 10:55:06 AM sorace $45.00 $45.00 11/4/2009 12:48:06 PM Astyanax $25.00 $25.00 11/4/2009 8:19:51 AM SanJoser $100.00 $100.00 11/4/2009 1:58:40 PM wild-orange $750.00 $86.81 11/4/2009 2:43:39 PM RIVERBEND $35.00 $35.00 11/4/2009 2:48:08 PM Mr_Egret $25.00 $25.00 11/4/2009 3:03:46 PM kf88 $30.00 $30.00 11/4/2009 1:16:16 PM jamesandbecca $26.99 $26.99 11/4/2009 1:21:33 PM BankofPaul $75.00 $75.00 11/4/2009 9:57:11 AM economy-popcorn $25.00 $25.00 11/4/2009 2:48:38 PM eBankInvest $30.00 $30.00 11/4/2009 2:21:48 PM porwestco $25.00 $25.00 11/4/2009 2:54:31 PM bluefinch $25.00 $25.00 11/4/2009 3:40:49 PM datongmama $25.00 $25.00 11/4/2009 4:05:05 PM datongmama $55.00 $55.00 10/28/2009 6:01:37 PM ladybug838 $75.00 $75.00 11/1/2009 6:50:56 PM efficient-payout $25.00 $25.00 11/2/2009 5:56:57 PM shark1234 $25.00 $25.00 11/3/2009 3:02:57 PM dproxima $25.00 $25.00 11/3/2009 4:14:30 PM MoneyForNothing $25.00 $25.00 11/4/2009 6:26:20 AM riv701 $25.00 $25.00 11/3/2009 9:33:37 PM soular21804 $25.00 $25.00 11/4/2009 2:47:09 AM soilchem $25.00 $25.00 11/3/2009 10:02:45 PM lnrn $25.00 $25.00 11/4/2009 12:35:54 PM djmjkelso $25.00 $25.00 11/4/2009 1:07:23 PM AsianDragon $100.00 $100.00 11/4/2009 11:15:05 AM enthusiastic-balance5 $400.00 $400.00 11/4/2009 8:22:25 AM lakefront5 $50.00 $50.00 11/4/2009 2:29:32 PM power-expert $25.00 $25.00 11/4/2009 2:56:26 PM pietro_torna_indietro $50.00 $50.00 11/4/2009 3:03:41 PM shrewd-income $250.00 $250.00 11/4/2009 3:17:01 PM brightest-economy-tsunami $25.00 $25.00 11/4/2009 11:57:28 AM justice-officer $50.00 $50.00 11/4/2009 4:04:45 PM 43 bids Borrower Payment Dependent Notes Series 430185 This series of Notes was issued and sold upon the funding of the borrower loan #39408, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $5,000.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Auction start date: Oct-26-2009 Auction end date: Nov-02-2009 Starting lender yield: 16.00% Starting borrower rate/APR: 17.00% / 19.20% Starting monthly payment: $178.26 Final lender yield: 16.00% Final borrower rate/APR: 17.00% / 19.20% Final monthly payment: $178.26 Auction yield range: 4.29% - 16.00% Estimated loss impact: 2.17% Lender servicing fee: 1.00% Estimated return: 13.83% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Mar-1996 Debt/Income ratio: 20% Credit score: 700-719 (Oct-2009) Current / open credit lines: 12 / 8 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 44 Length of status: 9y 0m Amount delinquent: $0 Revolving credit balance: $46,031 Occupation: Professional Public records last 12m / 10y: 0/ 0 Bankcard utilization: 72% Stated income: $100,000+ Delinquencies in last 7y: 4 Homeownership: Yes Inquiries last 6m: 3 Screen name: best-cordial-bill Borrower's state: Arizona Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off my credit cards Purpose of loan:This loan will be used to pay off credit cards.? One of my cards is 29%? I am would like to reduce that rate.My financial situation:I have had the same job for the last nine years and I am up for a promotion in the next month or so.? I will pay this loan every month.Monthly net income: $ 8000Monthly expenses: $
